        Case 1:19-cr-00780-LAK Document 81
                                        80 Filed 08/11/21
                                                 08/10/21 Page 1 of 1
                                            250 WEST 55TH STREET            MORRISON & FOERSTER LLP

                                            NEW YORK, NY 10019-9601         BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                            DENVER, HONG KONG, LONDON,
                                                                            LOS ANGELES, NEW YORK, PALO ALTO,
                                            TELEPHONE: 212.468.8000         SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                            FACSIMILE: 212.468.7900         SINGAPORE, TOKYO, WASHINGTON, D.C.


                                            WWW.MOFO.COM


                           MEMO ENDORSEMENT
August 10, 2021                                                            Writer’s Direct Contact
                                                                           +1 (212) 468.8049
                                                                           CCohen@mofo.com
VIA ECF

The Honorable Lewis A. Kaplan
                                                                      Granted.
United States District Judge
Southern District of New York
                                                                      /s/ Lewis A. Kaplan     /BT            8/11/2021
United States Courthouse
500 Pearl Street                                                      United States District Judge
New York, NY 10005

Re:    United States v. Sylvia Ash, 19-cr-780 (LAK)

Dear Judge Kaplan:

We represent Defendant Sylvia G. Ash in the above-captioned matter and respectfully write
to seek a modification to the terms of Ms. Ash’s pre-trial release conditions to allow Ms. Ash
to travel to Bergen County, New Jersey and Essex County, New Jersey. Pursuant to the
terms of Ms. Ash’s pre-trial release, Ms. Ash’s travel is restricted to the Southern and
Eastern Districts of New York. (ECF No. 5.) Ms. Ash seeks the above modification for
purposes of staying with family to recuperate from surgery and for visiting with family who
live in Bergen and Essex Counties. Ms. Ash requests that permission to travel to these two
counties in New Jersey be granted through the date of trial in this matter, which is currently
scheduled for November 30, 2021.

The government, by Assistant United States Attorneys Daniel Richenthal and Eli Mark has
no objection to this request. The United States District Court Pretrial Services Office of the
Southern District of New York, by Lea Harmon to whom Ms. Ash reports, also has no
objection to this request, provided that Ms. Ash provide the name, telephone number, and
address of any family member with whom Ms. Ash will stay overnight to the Pretrial
Services Office in advance, which Ms. Ash is willing and commits to so do.

Respectfully submitted,



Carrie H. Cohen

cc by ECF: AUSAS Daniel Richenthal and Eli Mark; SAUSA Alona Katz
cc by email: United States District Court Pretrial Services Officer Lea Harmon



ny-2201373
